                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   No. 7:18-cv-161-FL

KENNETH KRAWCHECK,                    )
                                      )
                       Plaintiff,     )
                                      )
               v.                     )
                                      )               ORDER
ANDREW SAUL,                          )
Commissioner of Social Security,      )
                                      )
                       Defendant.     )


       This action being submitted to the Court for an Order upon Plaintiff’s showing that the

Commissioner of Social Security should pay the sum of $20,000.00 for attorney fees,

representing less than 25% of Plaintiff’s accrued back benefits, to be paid from Plaintiff’s back

benefits pursuant to § 406(b) of the Social Security Act. It also appearing that upon receipt of

the 406(b) fee, Plaintiff’s counsel shall pay to Plaintiff the lesser EAJA fee of $4,000.00.

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff’s

counsel, Charlotte W. Hall, the sum of $20,000.00, sent to her office at P.O. Box 58129, Raleigh,

North Carolina 27658, and that Plaintiff’s counsel pay to Plaintiff the sum of $4,000.00 and upon

the payment of such sums, this case is dismissed with prejudice.



                             2nd day of ____________________,
                       This _____           September         2020,


                                      _____________________________________
                                      United States District Court Judge




           Case 7:18-cv-00161-FL Document 30 Filed 09/02/20 Page 1 of 1
